                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

BRANDON MOCKBEE,                                        )
                                                        )
                               Petitioner,              )
                                                        )
                          v.                            )        No. 2:20-cv-00207-JPH-DLP
                                                        )
KATHY ALVOY,                                            )
                                                        )
                               Respondent.              )

                     ORDER ON PETITIONER'S PENDING MOTIONS

        Brandon Mockbee filed a petition for a writ of habeas corpus challenging a prison

disciplinary proceeding, BTC 20-01-0219, under 28 U.S.C. § 2254. Dkt. 1. Briefing is complete.

However, Mr. Mockbee has filed several motions seeking discovery and an extension of time to

file a reply. Dkts. 33, 35, 36. The Court will address each motion, in turn.

                          I. Motion for Disclosure of Evidence Dkt. [33]

        Mr. Mockbee seeks to "inspect and copy or photograph" several items "within the

possession, custody or control of the state[.]" Dkt. 33. He refers to video evidence and various

exhibits which the respondent filed with its return to order to show cause. Id. Mr. Mockbee then

lists various categories of discovery requests including, for example, written or recorded

statements, recorded videos and evidence in control of the investigations and intelligence officers,

and written lists of names and emails of all witnesses, among other requests. Id.

        The Court reminded Mr. Mockbee earlier in his action that "[d]iscovery in habeas corpus

actions is extremely limited." See Glascoe v. Bezy, 421 F.3d 543, 549 (7th Cir. 2005). "A habeas

petitioner, unlike the usual civil litigant in federal court, is not entitled to discovery as a matter of

ordinary course." Bracy v. Bramley, 520 U.S. 899, 904 (1997). Rather, Rule 6(a) of the Rules

Governing § 2254 Cases allows habeas corpus petitioners to conduct civil discovery "if, and to the
                                                   1
extent that, the judge in the exercise of his discretion and for good cause shown grants leave to do

so, but not otherwise." Id. "Good cause" means that the petitioner must make specific factual

allegations that demonstrate that there is good reason to believe that the petitioner may, through

discovery, be able to garner sufficient evidence to entitle him to relief. Id. at 908–09.

        The Court has a limited role in a habeas action. In the context of evidence supporting a

disciplinary conviction, the Court's review is confined to the record before the disciplinary hearing

officer. Simply put, the Court cannot reweigh that evidence or consider whether other evidence is

contradictory. See Superintendent, Massachusetts Corr. Inst. v. Hill, 472 U.S. 445, 455–56 (1985).

"The 'some evidence' standard . . . is satisfied if there is any evidence in the record that could

support the conclusion reached by the disciplinary board." Eichwedel v. Chandler, 696 F.3d 660,

675 (7th Cir. 2012) (citation and quotation marks omitted). "Determining whether this standard

has been met turns on whether there is any evidence in the record that could support the conclusion

reached by the disciplinary board." Id. When the Court considers whether the petitioner was

deprived of evidence in the disciplinary proceeding, the inquiry extends only to material

exculpatory evidence. See, e.g., Jones v. Cross, 637 F.3d 841, 847 (7th Cir. 2011).

       Mr. Mockbee seeks broad discovery that is unnecessary and exceeds the Court's limited

review of his disciplinary conviction. Mr. Mockbee already has access to the exhibits referenced

in his motion, as these have been filed with the respondent's return. To the extent Mr. Mockbee

requests access to the video evidence, sealed exhibit H, the Court will review this exhibit ex parte

before ruling on Mr. Mockbee's petition. To the extent Mr. Mockbee alleges he was denied

material, exculpatory evidence in the disciplinary proceeding, the Court will address those claims

in ruling on the petition and based on the record before the hearing officer. His remaining requests




                                                  2
do not make specific factual allegations demonstrating good reason to believe that discovery will

yield evidence entitling him to relief. Bracy, 520 U.S. at 908–09.

          Mr. Mockbee has not shown good cause for supplementing the record through discovery.

His motion for disclosure of evidence, dkt. [33], is denied.

               II. Motion for Department of Corrections Progress Report Dkt. [35]

          Mr. Mockbee moves the Court to order the Warden of New Castle Correctional Facility to

prepare a progress report detailing his conduct since January 12, 2017. Dkt. 35. Mr. Mockbee

states that he "has had a great period of time that conduct would actually show that through the

progress report this [C]ourt could identify what took place by the record." Id. The Court cannot

reweigh the evidence that was before the hearing officer, and additional evidence of unrelated

conduct would not be relevant to the question of whether Mr. Mockbee received due process in

his disciplinary proceeding. Thus, Mr. Mockbee's motion, dkt. [35], is denied.

                     III. Motion for Extension of Time to File Reply Dkt. [36]

          Mr. Mockbee filed a motion for extension of time to file his reply on May 5, 2021. Dkt.

36. He then filed his reply on May 21, 2021. The Court accepts Mr. Mockbee's reply as timely

and will consider it in ruling on his petition. Thus, his motion, dkt. [36], is denied as moot.

                                           IV. Conclusion

          Mr. Mockbee's motion for disclosure of evidence, dkt. [33], is denied as discussed in Part

I above. Mr. Mockbee's motion for a department of corrections progress report, dkt. [35], is denied

consistent with Part II. His motion for extension of time, dkt. [36], is denied as moot.

          Mr. Mockbee has now filed his reply, and the briefing in this matter is complete. The Court

anticipates no supplemental briefing or expansion of the record and will rule on the petition in due

course.



                                                   3
SO ORDERED.

Date: 6/30/2021



Distribution:

BRANDON MOCKBEE
262691
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

Marjorie H. Lawyer-Smith
INDIANA ATTORNEY GENERAL
marjorie.lawyer-smith@atg.in.gov




                                     4
